Exhibit 10.1

 



EXECUTION VERSION



 



TRANSITION, SEPARATION AND RELEASE AGREEMENT

 

This Transition, Separation and Release of Claims Agreement (the “Agreement”) is
made as of the Agreement Effective Date (as defined below) by and between
Voyager Therapeutics, Inc. (the “Company”) and Matthew P. Ottmer (“Executive”)
(together, the “Parties”).

 

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of September 11, 2017 (the “Employment Agreement”), under which Executive
currently serves as Chief Operating Officer of the Company;

 

WHEREAS, the Parties have agreed to establish terms for Executive’s transition
and separation from employment with the Company; and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive in connection with his transition and separation from employment with
the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.Separation Date; Resignation from Position(s); Transition Period –

(a) Executive’s effective date of separation from employment with the Company
will be April 30, 2020 (the “Separation Date”). However, Executive hereby
resigns, as of the Agreement Effective Date, from his position as Chief
Operating Officer and from any and all other positions he holds as an officer of
the Company, and further agrees to execute and deliver any documents reasonably
necessary to effectuate such resignations, as requested by the Company. As of
the Agreement Effective Date, the Employment Agreement will terminate and be of
no further force or effect; provided, however, that Executive’s Confidentiality,
Noncompetition and Assignment Agreement dated September 7, 2017, attached hereto
as Attachment A, into which Executive previously entered in connection with his
employment by the Company (the “Restrictive Covenants Agreement”), shall remain
in full force and effect both during the Transition Period (as defined below)
and thereafter. The period between the Agreement Effective Date and the
Separation Date will be a transition period (the “Transition Period”), during
which Executive will remain employed at will by the Company, performing such
transition duties as may be requested by and at the direction of the Company.
During the Transition Period, Executive will continue to receive his current
base salary and to participate in the Company’s benefit plans (pursuant to the
terms and conditions of such plans). Executive shall resign, as of the
Separation Date, from his employment with the Company, and further agrees to
execute and deliver any documents reasonably necessary to effectuate such
resignation, as requested by the Company. Notwithstanding the foregoing, the
Company retains the right to terminate Executive’s employment prior to the
Separation Date for Cause (as defined in the Employment Agreement).

 
(b) In connection with Executive’s separation from employment, Executive shall
be paid, in accordance with applicable law and the Company’s regular payroll
practices, all unpaid base salary earned through his Separation Date, any
amounts for accrued unused vacation time to which Executive is entitled through
such date in accordance with Company policy, and reimbursement of any properly
incurred unreimbursed business expenses incurred through such date (together,
the “Accrued Obligations”). As of Executive’s Separation Date, all salary
payments from the Company will cease and any benefits Executive had as of such
date under Company-provided benefit plans, programs, or practices will
terminate, except as required by federal or state law or as otherwise
specifically set forth in this Agreement. For the avoidance of doubt, Executive
may, if eligible and at his own cost, elect to continue receiving group medical
insurance pursuant to applicable “COBRA” law (COBRA materials containing details
regarding such benefits will be provided to Executive under separate cover in
accordance with applicable law).

 



1 

 

 

2.Consideration – In consideration of Executive’s entering into and abiding by
the commitments and obligations set forth in this Agreement, and provided
Executive (i) signs and returns this Agreement on or before February 12, 2020,
(ii) continues employment through the Separation Date in accordance with the
terms hereof, (iii) signs and returns the Additional Release of Claims attached
hereto as Attachment B (the “Additional Release”) on, but not before, the
Separation Date and does not timely revoke such Additional Release, and (iv)
complies with the terms of this Agreement, the Additional Release, and the
Restrictive Covenants Agreement, the Company will provide Executive with the
following (the “Consideration”):

(a) Severance Pay – Commencing on the Company’s first regularly scheduled
payroll date that follows the Additional Release Effective Date (as defined
below) (“the Payment Commencement Date”), and continuing for twelve (12) months
following the Payment Commencement Date, Executive will receive severance pay in
the form of salary continuation payments, less all applicable taxes and
withholdings, in accordance with the Company’s regular payroll practices,
resulting in an aggregate payment to Executive of an amount equal to Executive’s
annualized base salary in effect on the Separation Date.

 

(b) Group Health Insurance – Should Executive be eligible for and timely elect
to continue receiving group health and/or dental insurance coverage under the
law known as COBRA, the Company shall, commencing on the Separation Date, and
continuing until the earlier of (x) the date that is twelve (12) months
following the Separation Date, and (y) the end of the calendar month in which
Executive becomes eligible to receive group health insurance coverage under
another employer’s benefit plan (the “COBRA Contribution Period”), pay on
Executive’s behalf the portion of the premium for such coverage that it pays on
behalf of active and similarly situated employees receiving the same type of
coverage. The balance of such premiums during the COBRA Contribution Period (if
any), and all premium costs after the COBRA Contribution Period, shall be paid
by Executive on a monthly basis during the elected period of health insurance
coverage under COBRA for as long as, and to the extent that, he remains eligible
for and elects to remain enrolled in COBRA continuation coverage. Executive
agrees that, should he become eligible for group health insurance coverage from
another employer prior to the date that is twelve (12) months following the
Separation Date, he will so inform the Company in writing within five (5)
business days of becoming eligible for such coverage.

 

(c) 2020 Bonus – The Company shall provide Executive with a prorated annual
bonus payment for calendar year 2020 in the amount of $21,582.30, less
applicable taxes and withholdings (calculated by multiplying 100% of Executive’s
current target bonus by a fraction, the numerator of which is 45 (which is equal
to the number of days in 2020 up to February 14, 2020) and the denominator of
which equals 366). This payment shall be made to Executive in accordance with
the Company’s regular payroll practices on the Additional Release Effective
Date.

 

Other than the Consideration and the Accrued Obligations, Executive will not be
eligible for, nor shall he have a right to receive, any payments or benefits
from the Company following the Separation Date. For the avoidance of doubt,
Executive acknowledges that he will not be eligible to receive any payments or
benefits from the Company other than the Accrued Obligations if he fails to
timely enter into the Additional Release, or if his employment is terminated by
the Company for Cause or by him for any reason prior to the Separation Date, or
if he fails to comply with his obligations under this Agreement or the
Restrictive Covenants Agreement.

 



2 

 

 

3.Release of Claims – In exchange for the consideration set forth in this
Agreement, which Executive acknowledges he would not otherwise be entitled to
receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of its and their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Executive
ever had or now has against any or all of the Released Parties up to the date on
which he signs this Agreement, whether known or unknown, including, but not
limited to, any and all claims arising out of or relating to Executive’s
employment with or separation from, and/or ownership of securities of the
Company, including, but not limited to, all claims under Title VII of the Civil
Rights Act, the Americans With Disabilities Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Rehabilitation Act, Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, and the Employee
Retirement Income Security Act, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1
et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, §
1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1
et seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);
all claims to any non-vested ownership interest in the Company, contractual or
otherwise (except for any such interests that continue to vest during the
Transition Period due to Executive’s continued employment during such period);
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that this release of claims shall not (i)
prevent Executive from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding), (ii)
deprive Executive of his rights with respect to the Consideration, or any vested
rights under any employee benefit plan or policy, stock plan or deferred
compensation arrangement, or any health care continuation to the extent required
by applicable law; (iii) deprive Executive of any rights Executive may have to
be indemnified by the Company as provided in any agreement between the Company
and Executive or pursuant to the Company’s Certificate of Incorporation or
by-laws; or (iv) apply to any claims under the Age Discrimination in Employment
Act.

 



3 

 

 

4.Ongoing Obligations – Executive acknowledges and reaffirms his obligation,
except as otherwise permitted by Section 8 below, both during the Transition
Period and thereafter, to keep confidential and not to use or disclose any and
all non-public information concerning the Company acquired by him during the
course of his employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business, operations, products,
programs, affairs, performance, personnel, technology, science, intellectual
property, plans, strategies, approaches, prospects, financial condition or
development related matters. Executive also acknowledges all of his continuing
obligations pursuant to the Restrictive Covenants Agreement, which survive his
separation from employment with the Company and shall remain in full force and
effect.

 

5.Non-Disparagement – Executive understands and agrees that, except as otherwise
permitted by Section 8 below, he will not, either during the Transition Period
or thereafter, in public or private, make any false, disparaging, negative,
critical, adverse, derogatory or defamatory statements, whether orally or in
writing, including online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, key opinion
leader, financial institution, research analyst or current or former employee,
board member, consultant, shareholder, client or customer of the Company,
regarding the Company, or any of the other Released Parties, or regarding the
Company’s business, operations, products, programs, affairs, performance,
personnel, technology, science, intellectual property, plans, strategies,
approaches, prospects, financial condition or development related matters. For
the avoidance of doubt, the foregoing shall not prevent Executive from stating
or repeating factual information with respect to the Company or its assets which
is otherwise publicly available. The Company agrees to instruct the members of
its management team not to, either during the Transition Period or thereafter,
in public or private, make any false or defamatory statements, whether orally or
in writing, including online (including, without limitation, on any social media
or networking site) or otherwise, to any person or entity, including, but not
limited to, any media outlet, industry group, key opinion leader, financial
institution, research analyst or current or former employee, board member,
consultant, shareholder, client or customer of the Company, regarding Executive;
provided, however, that nothing herein shall be construed as requiring the
Company to issue an instruction limiting or restricting such individuals from
engaging in discussions in the regular course of business about Executive’s work
during the Transition Period, or from disclosing events or circumstances in such
manner as they or the Company deem necessary to comply with or satisfy their or
the Company’s disclosure, reporting or other obligations under applicable law.

 

6.Return of Company Property – Executive confirms that, except as he may be
specifically instructed otherwise in writing by the Company, no later than the
Separation Date (or at such earlier time as requested by the Company), he will
return to the Company all property of the Company, tangible or intangible,
including but not limited to keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, tablets, etc.), Company
identification and any other Company-owned property in his possession or control
and that he will leave intact all electronic Company documents, including but
not limited to those that he developed or helped to develop during his
employment. Executive further confirms that, except as he may be specifically
instructed otherwise in writing by the Company, no later than the Separation
Date (or at such earlier time as requested by the Company), he will cancel all
accounts for his benefit, if any, in the Company’s name, including but not
limited to, credit cards, telephone charge cards, cellular phone and/or wireless
data accounts and computer accounts.

 

7.Confidentiality – Executive understands and agrees that, except as otherwise
permitted by Section 8 below, the contents of the negotiations and discussions
resulting in this Agreement shall be maintained as confidential by Executive and
his agents and representatives and shall not be disclosed except as otherwise
agreed to in writing by the Company and except to his immediate family, legal,
financial and tax advisors, on the condition that any individuals so informed
must hold the above information in strict confidence.

 



4 

 

 

8.Scope of Disclosure Restrictions – Nothing in this Agreement or elsewhere
prohibits Executive from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings. Executive is
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information Executive
obtained through a communication that was subject to the attorney-client
privilege. Further, notwithstanding Executive’s confidentiality and
nondisclosure obligations, Executive is hereby advised as follows pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

9.Cooperation – Executive agrees that, to the extent permitted by law, he shall
cooperate fully with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses, to prepare for trial
or discovery or an administrative hearing, mediation, arbitration or other
proceeding, to provide any relevant information in his possession, and to act as
a witness when requested by the Company. The Company will reimburse Executive
for all reasonable and documented out of pocket costs that he incurs to comply
with this paragraph. The Company will also pay Executive an hourly consulting
fee of $300 per hour for time spent providing cooperation to the Company in
accordance with this paragraph, provided, however, that the Company will not pay
Executive for the first two hours of time spent cooperating on any given matter
or issue, and further provided that the Company will not at any time pay
Executive any fee for time spent providing testimony in any arbitration, trial,
administrative hearing or other proceeding. Executive further agrees that, to
the extent permitted by law, he will notify the Company promptly in the event
that he is served with a subpoena (other than a subpoena issued by a government
agency), or in the event that he is asked to provide a third party (other than a
government agency) with information concerning any actual or potential complaint
or claim against the Company.

 

10.Amendment and Waiver – This Agreement and the Additional Release, upon their
respective effective dates, shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties. This
Agreement and the Additional Release are binding upon and shall inure to the
benefit of the Parties and their respective agents, assigns, heirs,
executors/administrators/personal representatives, and successors. No delay or
omission by the Company in exercising any right under this Agreement or the
Additional Release shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

 



5 

 

 

11.Validity – Should any provision of this Agreement or the Additional Release
be declared or be determined by any court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement or the Additional
Release.

 

12.Nature of Agreement – Both Parties understand and agree that this Agreement
is a separation and release of claims agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company or Executive.

 

13.Time for Consideration and Revocation – Executive acknowledges that he was
initially presented with this Agreement on February 5, 2020 (the “Receipt
Date”). Executive understands that this Agreement shall be of no force or effect
unless he signs and returns this Agreement on or before February 12, 2020 (the
day of such execution, the “Agreement Effective Date”). Executive further
understands that he will not be eligible to receive the Consideration unless he
timely signs, returns, and does not revoke the Additional Release.

 

14.Acknowledgments – Executive acknowledges that he has been given a reasonable
amount of time to consider this Agreement, and at least twenty-one (21) days
from the Receipt Date to consider the Additional Release (such 21-day period,
the “Consideration Period”), and that the Company is hereby advising him to
consult with an attorney of his own choosing prior to signing this Agreement and
the Additional Release. Executive further acknowledges and agrees that any
changes made to this Agreement or any exhibits or attachments hereto following
his initial receipt of this Agreement on the Receipt Date, whether material or
immaterial, shall not re-start or affect in any manner the Consideration Period.
Executive understands that he may revoke the Additional Release for a period of
seven (7) days after he signs it by notifying the Company in writing, and that
the release shall not be effective or enforceable until the expiration of the
seven (7) day revocation period (the day immediately following expiration of
such revocation period, the “Additional Release Effective Date”). Executive
understands and agrees that by entering into the Additional Release he will be
waiving any and all rights or claims he might have under the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act, and
that he will have received consideration beyond that to which he was previously
entitled.

 

15.Voluntary Assent – Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause him to sign this Agreement, and that he fully understands the meaning
and intent of this Agreement and that he has had the opportunity to consult
counsel of his own choosing. Executive further states and represents that he has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

16.Governing Law – This Agreement and the Additional Release shall be
interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions. Each of the Company and Executive
hereby irrevocably submits to and acknowledges and recognizes the exclusive
jurisdiction and venue of the courts of the Commonwealth of Massachusetts, or if
appropriate, the United States District Court for the District of Massachusetts
(which courts, for purposes of this Agreement and the Additional Release, are
the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement and the
Additional Release or the subject matter thereof.

 



6 

 

 

17.Entire Agreement – This Agreement, including the Additional Release and the
Restrictive Covenants Agreement, contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s transition and separation from the Company, and the settlement of
claims against the Company, and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith,
including, without limitation, the Employment Agreement.

 

18.

Counterparts – This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.

 

[Remainder of page intentionally left blank]

 



7 

 



 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

 



  Voyager THERAPEUTIcs, INC.                           By:      /s/ Andre
Turenne   Date: 2/12/20   Name: Andre Turenne       Title: Chief Executive
Officer    



 

 



I hereby agree to the terms and conditions set forth above. I have been given a
reasonable amount of time to consider this Agreement and I have chosen to
execute this on the date below. I further understand that my receipt of the
Consideration is contingent upon my timely execution, return and non-revocation
of the Additional Release, and that I have been given at least twenty-one (21)
days to consider such Additional Release, and will have seven (7) days in which
to revoke my acceptance after I sign such Additional Release.

 

  Matthew P. Ottmer              

 



            /s/ Matthew P. Ottmer   Date: 2/12/20



 



[Signature Page to Transition, Separation and Release of Claims Agreement]

 



 

 



 

ATTACHMENT A

 

confidentiality, noncompetition and assignment agreement

 



 

 

 

ATTACHMENT B

Additional Release of Claims

 

This Additional Release of Claims (this “Additional Release”) is made by Matthew
P. Ottmer (“Executive”) as of the date set forth opposite his signature below.
Capitalized terms used but not defined herein have the meanings set forth in the
Transition, Separation and Release of Claims Agreement to which this Additional
Release is attached as Attachment B (the “Agreement”).

 

WHEREAS, Executive’s Separation Date has occurred on or prior to the execution
of this Additional Release; and

 

WHEREAS, Executive is entering into this Additional Release in accordance with
the terms and conditions set forth in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive hereby agrees as
follows:

 

1.       Release – In exchange for the consideration set forth in the Agreement,
which Executive acknowledges he would not otherwise be entitled to receive,
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its affiliates, subsidiaries, parent
companies, predecessors, and successors, and all of its and their respective
past and present officers, directors, stockholders, partners, members,
employees, agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties up to the date on which he
signs this Additional Release, whether known or unknown, including, but not
limited to, any and all claims arising out of or relating to Executive’s
employment with or separation from, and/or ownership of securities of, the
Company including, but not limited to, all claims under Title VII of the Civil
Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of or related to
the Employment Agreement); all claims to any non-vested ownership interest in
the Company, contractual or otherwise; all state and federal whistleblower
claims to the maximum extent permitted by law; and any claim or damage arising
out of Executive’s employment with and/or separation from the Company (including
a claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that this release of claims shall not (i) prevent Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that Executive acknowledges that he may not recover any
monetary benefits in connection with any such charge, investigation, or
proceeding, and Executive further waives any rights or claims to any payment,
benefit, attorneys’ fees or other remedial relief in connection with any such
charge, investigation or proceeding), (ii) deprive Executive of his rights with
respect to the Consideration, as set forth in the Agreement, or any vested
rights under any employee benefit plan or policy, stock plan or deferred
compensation arrangement, or any health care continuation to the extent required
by applicable law; or (iii) deprive Executive of any rights Executive may have
to be indemnified by the Company as provided in any agreement between the
Company and Executive or pursuant to the Company’s Certificate of Incorporation
or by-laws.

 



 

 

 

2.       Return of Company Property – Executive confirms that, except as he has
been specifically instructed otherwise in writing by the Company, he has
returned to the Company all property of the Company, tangible or intangible,
including but not limited to keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, tablets, etc.), Company
identification and any other Company-owned property in his possession or control
and that he has left intact all electronic Company documents, including but not
limited to those that he developed or helped to develop during his employment.
Executive further confirms that, except as he has been specifically instructed
otherwise in writing by the Company, he has canceled all accounts for his
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

3.       Business Expenses; Final Compensation – Executive acknowledges that he
has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him. Executive further acknowledges that he has
received all compensation due to him from the Company, including, but not
limited to, all wages, bonuses and accrued, unused vacation time, and that he is
not eligible or entitled to receive any additional payments or consideration
from the Company beyond the Consideration.

 

4.       Time for Consideration; Acknowledgments – Executive acknowledges that,
in order to receive the Consideration, he must sign and return this Additional
Release on but not earlier than the Separation Date, and he must continue to
comply with his obligations under the Restrictive Covenants Agreement. Executive
acknowledges that he has been given at least twenty-one (21) days to consider
this Additional Release, and that the Company advised him to consult with an
attorney of his own choosing prior to signing this Additional Release. Executive
understands that he may revoke this Additional Release for a period of seven (7)
days after he signs it by notifying the Company in writing, and the Additional
Release shall not be effective or enforceable until the expiration of this seven
(7) day revocation period. Executive understands and agrees that by entering
into this Additional Release, he is waiving any and all rights or claims he
might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, and that he has received consideration
beyond that to which he was previously entitled.

 

5.       Voluntary Assent – Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Additional Release, and that he fully
understands the meaning and intent of this Additional Release. Executive states
and represents that he has had an opportunity to fully discuss and review the
terms of this Additional Release with an attorney. Executive further states and
represents that he has carefully read this Additional Release, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

 

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Agreement.

 



 

 

 

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further exchange for the
Consideration, to which I acknowledge I would not be entitled if I did not enter
into this Additional Release. I intend that this Additional Release will become
a binding agreement between me and the Company if I do not revoke my acceptance
in seven (7) days.



 



Matthew P. Ottmer             Date:  





 

To be signed and returned on, but not before, the Separation Date.

 



 

 

 

